FOR IMMEDIATE RELEASE CONTACTS: Investor Relations: Industry and Press Relations: Jeffrey Goldberger / Yemi Rose Constantine Theodoropulos KCSA Strategic Communications Base Pair Communications 212-896-1249 / 212-896-1233 617-292-7319 jgoldberger@kcsa.com / yrose@kcsa.com Constantine@basepaircomm.com Rexahn Pharmaceuticals Announces Closing of Public Equity Offering Rockville, Md., October 26, 2009 - Rexahn Pharmaceuticals, Inc. (NYSE Amex: RNN) announced today that it has completed its previously announced Registered Direct Offering of common stock and warrants.Rodman & Renshaw, LLC, a subsidiary of Rodman & Renshaw Capital Group, Inc. (NasdaqGM: RODM), acted as the exclusive placement agent for this transaction. On October 23, 2009, Rexahn received gross proceeds of $5 million cash for the sale to five institutional investors of 6,072,383 shares of common stock at $0.8234 per share and warrants to buy an additional 2,125,334 shares of common stock at an exercise price of $1.00 per share.Rodman & Renshaw, LLC, a subsidiary of Rodman & Renshaw Capital Group, Inc. (NasdaqGM: RODM), acted as the exclusive placement agent for this transaction and received warrants to purchase 245,932 shares of common stock at an exercise price of $1.029 per share.Rexahn plans to use the proceeds from the offering for research and development and general corporate purposes.Rexahn has 71,924,496 shares outstanding following the completion of the offering. About Rexahn Pharmaceuticals, Inc. Rexahn Pharmaceuticals is a clinical stage pharmaceutical company dedicated to commercializing first in class and market leading therapeutics for cancer, Central nervous system disorders, sexual dysfunction and other unmet medical needs.For more information please visit www.rexahn.com Safe Harbor This press release contains forward-looking statements.Rexahn’s actual results may differ materially from anticipated results, and expectations expressed in these forward-looking statements, as a result of certain risks and uncertainties, including Rexahn’s lack of profitability, and the need for additional capital to operate its business to develop its product candidates; the risk that Rexahn’s development efforts relating to its product candidates may not be successful; the possibility of being unable to obtain regulatory approval of Rexahn’s product candidates; the risk that the results of clinical trials may not be completed on time or support Rexahn’s claims; demand for and market acceptance of Rexahn’s drug candidates; Rexahn’s reliance on third party researchers and manufacturers to develop its product candidates; Rexahn’s ability to develop and obtain protection of its intellectual property; and other risk factors set forth from time to time in our filings with the Securities and Exchange Commission.Rexahn assumes no obligation to update these forward-looking statements.
